GOODE, J.
— This is a writ of error from a judgment of the circuit court quashing an information against defendant wherein he was charged with selling intoxicating liquors, to-wit, two kegs of beer and a half-gallon of whisky, in St. Francois county, contrary to the statutes against the sale of intoxicating liquors, which had been adopted in said county, being commonly known as the local option law and consisting of article III, chap*461ter 22, of the Revised Statutes of 1899. The writ must he dismissed because a writ of error will not lie from an order quashing an information. [State v. Rozelle, 174 Mo. 632, State v. Adams, 193 Mo. 200; State v. Ross, 119 Mo. App. 401, 403.]
All concur.